DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5, 9, and 11 are amended. Claims 2-4, 6-8, and 10 are as previously presented. Therefore, claims 1-11 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on September 27, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mehler et al. (US 20140261379, hereinafter Mehler) in view of Jameson (US 20150030742) in view of Dzbinski (US 6526875 B1) and Tyson et al. (US D733495 S, hereinafter Tyson) and in view of Day et al. (US 8822890, hereinafter Day).
Regarding Claim 1, Mehler teaches (Figure 1) a stand (26: periphery wire) being positionable on a cooking grill (Paragraph 0067, lines 3-4, “The periphery wire 26 can be sized to rest or mate with the channel 18…”).
Mehler teaches (Figure 1) a basket (6: cooking rack) being coupled to said stand thereby facilitating said basket to be supported above the cooking grill, said basket having a pair of channels therein (Paragraph 0022, lines 2-3, “…cooking rack further comprises a circular wire frame… configured to mate with the circular groove…”), each of said channels being continuous such that each of said channels forms a closed loop (31: cooking region; Paragraph 0069, lines 2-3, “…cooking region can generally correspond to the cooking surface 8…”, which is a circular closed loop formation).
Mehler does not disclose:
each of the channels forming a V-shape, thereby facilitating each of the channels to cradle shells of mollusks thereby facilitating the mollusk to be cooked; and
said basket including a plurality of first members and a plurality of second members, each first member being linearly aligned with an associated one of said second members, said first members and said second members being spaced and radially arranged around a center of said basket wherein said first members and said second members define said pair of channels; and
a plurality of canisters, each of the canisters being removably coupled to the basket, each of the canisters being comprised of thermally conductive material, each of the canisters having a sauce bottle being positionable therein wherein each of the canisters is configured to heat the sauce bottle.
 However, Jameson teaches V-shape segments (Jameson, Figure 7, 71: stiff wires; [0045, lines 3-4] “…plurality of stiff wires 71 which have been bent into the desired configuration…”) that are capable of cradling shells of mollusks thereby facilitating the mollusks to be cooked, where there are multiple linearly aligned segments that can be construed as first and second members (Modified Fig. 1, segments shown). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basket with closed loop channels from Mehler by adding V-shaped segments as disclosed by Jameson, i.e. resulting in Mehler’s radial segments becoming V-shaped. 
One of ordinary skill in the art would have been motivated to make this modification in order to impart the function of “effectively compris[ing] a stationary rotisserie. That is, the rack has the advantages of a rotisserie, in that air can flow to substantially all portions of the food product, and liquid can drain freely from the food product, but the rack has no moving parts.” (Jameson, Paragraph 0050, lines 1-5) as stated by Jameson. 

    PNG
    media_image1.png
    565
    1097
    media_image1.png
    Greyscale

Modified Figure 1, Jameson
Dzbinski discloses, in the similar field of cooking devices, an insert with a continuous closed loop circular trough (Page 11, Section 5, lines 16-18, “…insert 12 has a concave upper surface 30 to create a trough 34 and convex lower surface 32.”) that forms a channel. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the basket with V-shaped segments of modified Mehler to include the continuous circular trough shape as taught by Dzbinski, i.e., resulting in the V-shaped segments from modified Mehler to be a continuous channel and to form the trough shape from Dzbinski. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a continuous channel that allows for food items to receive heat from all directions, as stated by Dzbinski, Page 11, Section 6, lines 39-41, “…food items 38 contained within trough 34 receive heat from all directions thereby preventing hot spots and promoting efficient cooking.”.
Further, Tyson discloses, in the similar field of cooking devices (Description, line 1, “…wing and drumette rack…”), that has a wire frame with a continuous closed loop channel formed by V-shaped wire segments that are spaced and radially positioned (Modified Fig. 1.1, where the radial V-shaped segments are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified circular closed loop trough in the teaching of Dzbinski and the V-shaped segments from Jameson in modified Mehler to include the radial positioning as taught by Tyson. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the V-shaped channels being able to hold food items within a circular wire configuration, as taught by Tyson, Page 1, Description, line 1, “…wing and drumette rack…”. 


    PNG
    media_image2.png
    785
    1008
    media_image2.png
    Greyscale

Modified Fig. 1.1, Tyson
Thus to clarify the combination, the closed loop channel from Dzbinski would include the radial V-shaped segments from Tyson to allow for a completely wire grill that can hold food times as Mehler consists of wire segments, where the V-shaped segments from Jameson would replace the segments from Tyson as Jameson provides the advantage of allowing greater air flow over food items, where multiple segments are disclosed in Jameson and would be a mere matter of duplication (Shown in combined figures from Dzbinski, Tyson, and Jameson).

    PNG
    media_image3.png
    1220
    1635
    media_image3.png
    Greyscale

Combined Figures from Dzbinski, Tyson, and Jameson
Day teaches a plurality of canisters (Day, Figure 1, 17: inserts) that comprise of a thermally conductive material (Day, Paragraph 3, lines 3, “…aluminum or stainless steel inserts…”) with each canister having a sauce bottle (Day, Figure 1, 14: containers) being positionable therein wherein each of said canisters is configured to heat the sauce bottle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat disk from Mehler by adding holes through the top and bottom surfaces, adding thermally conductive inserts with lips, and adding containers substantially similar to those disclosed from Day. One of ordinary skill in the art would have been motivated to make this modification in order to increase the functionality of the basket from Mehler by offering a means of heating sauce for the predictable benefit of flavoring the cooked food with a sauce and to seat containers (i.e. the claimed sauce bottles) when, “fitted into the inserts” by allowing said containers to rest on the lips of the inserts (Day, Paragraph 3, lines 6-7). 
Regarding Claim 2, modified Mehler teaches the assembly according to claim 1, as set forth above, wherein the stand comprises:
  a support ring (Inherently disclosed in Mehler, Figure 1, 26: the periphery wire) being positionable on a cooking grill and a pair of uprights (Inherently disclosed in Mehler, Figure 1, 28: support wires), each of said uprights being coupled to and extending away from said support ring (Inherently disclosed in Mehler, Paragraph 0068, lines 7-8, The support wires 28 can extend generally upward from the periphery wire 26…”).
Regarding Claim 3, modified Mehler teaches the assembly according to claim 2, as set forth above, wherein the basket comprises an outer ring (Inherently disclosed in Mehler, Figure 1, 30: the cooking wires. Please see annotated Figure 1.2 below as well), said outer ring being coupled to each of said uprights having said outer ring being spaced from said support ring, said outer ring lying on a plane being oriented parallel to said support ring (Inherently disclosed in Mehler, Paragraph 0069, lines 1-3, “Cooking wires 30 can be on the support wires…”, where , “…cooking section 31 can generally correspond to the cooking surface 8”, which would have parallelism between the support and outer ring). 

    PNG
    media_image4.png
    984
    990
    media_image4.png
    Greyscale

Modified Figure 1.2, Mehler
Regarding Claim 4, modified Mehler teaches the assembly according to claim 3, as set forth above, wherein the basket comprises an inner ring (Inherently disclosed in Mehler, Figure 1, 30: cooking wires; Please see annotated Figure 1.3 below as well).

    PNG
    media_image5.png
    984
    896
    media_image5.png
    Greyscale

Modified Figure 1.3, Mehler
Regarding Claim 5, modified Mehler teaches the assembly according to claim 4, as set forth above, wherein each of said first members extends between said outer ring and said inner ring (Inherently disclosed in Mehler, Paragraph 0068, lines 2-3, “…28 can be connected to the periphery wire 26”).
Regarding Claim 6, modified Mehler teaches the assembly according to claim 5, as set forth above, wherein the basket teaches a bend (Jameson, Figure 7, 71: stiff wires) therein to define a first half of said first members forming an angle with a second half of said first members (Jameson, Paragraph 0045, lines 3-4, “…plurality of stiff wires 71 which have been bent into the desired configuration…”, where these features would be inherently present in modified Mehler based on the rejection to Claim 1 above).
Regarding Claim 7, modified Mehler teaches the assembly according to claim 6, as set forth above, wherein the bend on each of said first members is directed downwardly such that said first half and said second half of said first members defines a respective channel in the basket (These features are inherently present in the V-shaped channels of modified Mehler). 
Regarding Claim 8, modified Mehler teaches the assembly according to claim 5, as set forth above, wherein the basket teaches a disk having a top surface, a bottom surface and a perimeter edge (Mehler, Figure 1, 32: center plate) with a plurality of openings extending through said top surface and said bottom surface (This feature would be present in modified center plate 32, based on the rejection to Claim 1 above). 
Regarding Claim 9, modified Mehler teaches the assembly according to claim 10, as set forth above, wherein each of said second members extends between said inner ring and said perimeter edge of said disk such that said perimeter edge of said disk forms a concentric circle with respect to said inner ring (This feature is inherently present in modified Mehler, based on the fact there would be a plurality of concentric V-shaped channels, where one of the concentric V-shaped channels directly borders modified Mehler’s center plate 32). 
Regarding Claim 10, modified Mehler teaches the assembly according to claim 9, as set forth above, wherein the basket teaches second members that have a bend therein to define a first half of said second members forming an angle with a second half of said second members, said bend in each of said second members being directed downwardly such that said first half and said second half of each of said second members defines a channel in said basket (These features are inherently present in the V-shaped channels of modified Mehler).
Regarding Claim 11, the limitations of claim 11 are substantially a combination of the limitations of claims 1-10, above, with the additional limitations of “each of said canisters having an outer wall and a top end, said top end of each of said canisters being open, said outer wall of each of said canisters having a lip being coextensive with said top end, each of said canisters being insertable into a respective one of said openings in said disk having said lip on each of canisters resting on said top surface of said disk.”
Regarding the additional limitations, modified Mehler teaches the assembly according to claim 11, wherein the canisters are insertable into their respective openings in the disk and contain lips that rest on the top surface of the disk (Day, Paragraph 3, line 5, “…include a lip 17a…”, which would have been inherently present in the disk and canister structure of modified Mehler as articulated in the rejection to Claim 1 above).
Therefore, Claim 11 is rejected by substantially the same rationale as applied to claims 1-10, above, in addition to the rejection to the additional limitation shown previously.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 09/27/2022, with respect to the rejection(s) of claim(s) 1-11 under U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and a new art combination regarding the radially arranged and spaced first and second members. 
Regarding the argument against Tyson for claims 1 and 11, the structure of Tyson shows radially arranged V-shaped members to form a channel. With this structure known in the prior art, Jameson’s V-shaped segments are used to form the channel instead as they provide the advantage of increased air flow over food items as discussed above in the rejection to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ban (JP 2006263405 A) discloses a wire mesh used to hold shellfish, however the V-shaped wires are not disclosed being in radially located.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
11/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761